WALLACE, Circuit Judge,
concurring in part:
I concur in the portions of the majority opinion that discuss the Makai Realignment, the Endangered Species Act of 1973, and the National Environmental Policy Act of 1969 (NEPA) together with the Federal-Aid Highway Act of 1968 (FAHA). I cannot concur, however, in the majority’s unnecessary analysis of the No Build alternative in connection with Ho’omaluhia Park.
The majority interprets “no build” to mean not building any of Interstate Route H-3 not already completed. The portion of H-3 that affects Ho’omaluhia Park, however, runs only between the Kaneohe and Halekou interchanges. Common sense suggests that the No Build alternative concerned with Ho’omaluhia Park covers this short segment, not all of H-3. See, e.g., Citizens’ Committee for Environmental Protection v. United States Coast Guard, 456 F.Supp. 101, 119-20 (D.N.J.1978). The Stop H-3 Association (the Association) advanced this argument as an alternative position in the district court. The Secretary of Transportation (the Secretary), accepting the Association’s suggestion, established to the district court’s satisfaction that this No Build alternative essentially duplicated the Makai Realignment. See Stop H-3 Association v. Lewis, 538 F.Supp. 149, 180 (D.Hawaii 1982). Properly analyzed, questions about the No Build alternative should therefore fall completely within our discussion of the Makai Realignment. The majority’s discussion beyond that point, although termed a holding, is actually dictum based on similarly unnecessary portions of the district court’s opinion and the section 4(f) statement prepared for Ho'omaluhia Park that posited and rejected a No Build alternative covéring all of H-3. See, e.g., id. Nevertheless, I conclude that by focus-,, ing solely on this definition of a No Build alternative, the majority errs both in law and in not adopting a common sense approach to the issue.
For every proposed project, a first great question is whether or not to undertake it. The second, equally important question after deciding to undertake a project is which way to construct it. Under FAHA,
the Secretary shall not approve any program or project which requires the use of any publicly owned land from a public park ... unless (1) there is no feasible and prudent alternative to the use of such land, and (2) such program includes all possible planning to minimize harm to such park ....
23 U.S.C. § 138 (section 138); accord 49 U.S.C. § 303 (section 303) (recodifying and amending section 4(f) of the Department of Transportation Act of 1966 (DOTA), 49 U.S.C. § 1653(f) (1976), repealed by Pub.L. No. 97-449, § 7(b), 96 Stat. 2444). As the plain language indicates, this statute chiefly prescribes which way to build the project. The legislative histories of section 138 and the 4(f) predecessor to section 303 shed little additional light on the meaning of this language. See, e.g., S.Rep. No. 1410, 89th Cong., 2d Sess., reprinted in 1966 U.S.Code Cong. & Ad.News 2800, 2837-38, 2840, 2844 (section 138); Conf. Rep. No. 2236, 89th Cong., 2d Sess., reprinted in 1966 U.S.Code Cong. & Ad. News 3448, 3450 (section 4(f)). Thus, as the Supreme Court observed in Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 412 n. 29, 91 S.Ct. 814, 821 n. 29, 28 L.Ed.2d 136 (1971) (Overton Park), “we must look primarily to the statutes themselves to find the legislative intent.” On *1467their faces, sections 138 and 303 do not bar any particular project. Instead, they require the Secretary to adjust projects to avoid the use of park land. If building a project and avoiding the use of park land prove irreconcilable aims, the statutes allow the project to go forward. This scheme clearly regulates the way to build a project rather than whether to undertake it.
But what is a project? Under 23 U.S.C. § 101(a), “ ‘project’ means an undertaking to construct a particular portion of a highway ____” Under 23 U.S.C. § 105(a), a program consists of “proposed projects for the utilization of the funds apportioned.” Consistent with these terms, “a ‘program for projects’ usually presents for approval one or more stages or part [sic] of the work necessary ultimately to be completed to result in the actual finished construction of a highway.” Movement Against Destruction v. Volpe, 361 F.Supp. 1360, 1380 (D.Md.1973) (per curiam) (two judge court), affd, 500 F.2d 29 (4th Cir.1974). FAHA thus focuses on approval of alternative plans for highways. Other statutes of environmental protection have a much broader scope. NEPA, for example, clearly allows consideration of alternatives to highways besides other highways. See, e.g., 42 U.S.C. § 4332(2)(A), (C). For purposes of FAHA, however, only highways, not other modes of transportation, represent alternatives. Cf., e.g., Airport and Airway Development Act of 1970, § 12(b), Pub.L. No. 91-258, tit. I, § 12(b), 84 Stat. 221, repealed by Pub.L. No. 97-248, tit. V, § 523(a), 96 Stat. 695 (explicitly requiring consideration of alternate forms of transportation); see also 49 U.S.C. § 2201(b) (statement of purpose for “various modes of transportation” in airport planning); but see 49 U.S.C. § 2208(b)(5) (equivalent of sections 138 and 303). Although I recognize statements to the contrary exist, e.g., D. C. Federation of Civic Associations v. Volpe, 459 F.2d 1231, 1239 (D.C.Cir.1971), cert, denied, 405 U.S. 1030, 92 S.Ct. 1290, 31 L.Ed.2d 489 (1972), the language, intent, and scope of FAHA lead me to conclude that Congress took the choice of planning a highway as a given under section 138. Congress did not envision that the Secretary would have to reconsider that initial choice of project in protecting park lands.
Section 303 covers any “transportation program or project,” 49 U.S.C. § 303(e) (emphasis added), not just highway building, but accepting the initial choice of project as a given still seems appropriate. See, e.g., Monroe County Conservation Council, Inc. v. Volpe, 472 F.2d 693, 700 (2d Cir.1972). In Coalition for Canyon Preservation v. Bowers, 632 F.2d 774 (9th Cir.1980) {Bowers), we faced a situation similar to the construction of H-3: the proposed construction of a four-lane highway in upper Montana. Examining the adequacy of a section 4(f) review of the project, we remanded because the alternative of an improved two-lane road had not received consideration. Id. at 784-85. We did not suggest the Secretary consider a complete No Build alternative, although, as in every case, that choice was available. Cf. id. at 785 n. 5 (No Build was not one of the five alternatives considered in the 4(f) statement); see also Louisiana Environmental Society, Inc. v. Coleman, 537 F.2d 79, 85 (5th Cir.1976) (rejecting out of hand a No Build alternative to an entire bridge project). As Bowers shows, we have not previously given project-wide No Build alternatives the status the majority would.
The decision in Maryland Wildlife Federation v. Lewis, 560 F.Supp. 466 (D.Md. 1983), provides yet another argument why project-wide No Build alternatives have no place in analyses under sections 138 and 303. There, the district court found a complete No Build alternative to a freeway in western Maryland imprudent because it would not satisfy the general purposes of the Appalachian Eegional Development Act, 40 U.S.C. app. § 2. 560 F.Supp. at 473-74. The No Build alternative to H-3 proposed by the majority would run afoul of similarly general purposes in FAHA. See, e.g., 23 U.S.C. § 101(b). In both cases, however, the statutory purposes are so general that they add no more than an extra measure of federal legitimacy to a project decision already made. This indicates that project-wide No Build proposi*1468tions do not actually provide “prudent alternatives” for purposes of sections 138 and 303. The choice whether to undertake a project stands as a condition precedent to application of these sections. Other laws such as NEPA guide that first choice and include consideration of complete No Build alternatives. Sections 138 and 303 simply regulate the way the government may implement a chosen project.
As a final example, in Overton Park the Supreme Court analyzed a proposed interstate route by implicitly accepting that the choice to build a highway lay beyond any review made under sections 4(f) and 138. As proof, consider that any project-wide No Build alternative is, by definition, “feasible” under sections 303(c)(1) and 138. The Supreme Court, however, limited the question of feasible alternatives to alternative highway routes: “For this exemption to apply, the Secretary must find that as a matter of sound engineering it would not be feasible to build the highway along any other route.” 401 U.S. at 411, 91 S.Ct. at 821. Nowhere in the opinion does the Court even imply that a complete No Build option, or some substitute mode of transportation, would ever represent a feasible or prudent alternative for purposes of sections 4(f) and 138 after the choice of a highway as the project.
Large highway projects assisted by federal funding are plain examples of cooperative federalism. Cf, e.g., Model v. Virginia Surface Mining & Reclamation Association, Inc., 452 U.S. 264, 289, 101 S.Ct. 2352, 2366, 69 L.Ed.2d 1 (1981) (Surface Mining Control and Reclamation Act of 1977). The majority, by proposing the complete rejection of an H-3 highway as an alternative to the use of Ho’omaluhia Park by one portion of the proposed route, stands the supposition of an initial project choice in sections 138 and 303 on its head. This improperly interferes with the cooperative system regulated by those statutes. The district court also erred, in my judgment, by confusing the purposes of sections 138 and 303 with the initial decision to build a highway, see 538 F.Supp. at 180. A proper reading of those sections, however, shows Congress intended them to regulate which way a government constructed a project, not whether a government constructed a project at all. For this reason, I do not concur in the majority’s unnecessary discussion of their No Build alternative.